IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                           FILED
                                                                       December 22, 2008
                                    No. 08-50278
                                  Summary Calendar                   Charles R. Fulbruge III
                                                                             Clerk

UNITED STATES OF AMERICA

                                                 Plaintiff-Appellee

v.

RICKY PORTILLO AGUILAR

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                            USDC No. 4:99-CR-284-3


Before HIGGINBOTHAM, BARKSDALE, and ELROD, Circuit Judges.
PER CURIAM:*
       Ricky Portillo Aguilar pleaded guilty to conspiracy to possess 100 grams
or more of heroin within 1,000 feet of a school and possession with intent to
distribute more than 100 grams of heroin. He was sentenced to 84 months in
prison.
       Aguilar argues that the district court clearly erred in reducing his base
offense level by two levels for his minor participation in the offense rather than
by three- or four-levels for his minimal or less than minor participation in the

       *
         Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5th
Cir. R. 47.5.4.
                                  No. 08-50278

offense. The advisory Sentencing Guidelines provide for a reduction in the base
offense level of a “minor” or a “minimal” participant and a participant who falls
between a “minor” and “minimal” participant. U.S.S.G. § 3B1.2. To merit a
reduction under § 3B1.2, the defendant must have been “substantially less
culpable” than the average participant. § 3B1.2 cmt. n.3(A). The role of a
defendant in the offense is a factual determination that we review for clear error.
United States v. Villanueva, 408 F.3d 193, 203 & n.9 (5th Cir. 2005).
      Aguilar’s suggestion that he was entitled to a three- or four-level
adjustment because he was involved in only one drug delivery is faulty. This
court has upheld the denial of minimal role status where the defendant was
recruited as a courier for a single shipment of a large quantity of drugs. See
United States v. Gallegos, 868 F.2d 711, 713 (5th Cir. 1989); United States v.
Rojas, 868 F.2d 1409, 1410 (5th Cir. 1989). Aguilar was apprehended with 378.3
grams of heroin. Although he was involved in a purportedly single instance of
drug trafficking, the relatively large quantity of heroin represents a serious
crime “with serious consequences for the public.” Gallegos, 868 F.2d at 713; see
also United States v. Buenrostro, 868 F.2d 135, 138 (5th Cir. 1989). Moreover,
Aguilar provided no evidence, apart from his own self-serving statements,
showing that he was substantially less culpable than other participants. The
district court did not clearly err in denying him a more generous role
adjustment.
      Accordingly, the judgment of the district court is AFFIRMED.




                                        2